    Case 1:19-cv-02170-LDH-LB Document 9 Filed 07/09/19 Page 1 of 1 PageID #: 32




                                                                                                      July 9, 2019
Honorable Judge LaShann DeArcy Hall
United States District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

By Electronic Filing

         Re:     Case No. 1:19-cv-02170-LDH-LB, Rudler v. MLA Law Offices, LTD et al.

Dear Judge DeArcy Hall:

         My firm represents the Plaintiff in the above captioned matter. We submit this letter motion
to request an extension of time to serve the Defendant attorney and law firm pursuant to Federal Rule
of Civil Procedure 4(m). Pursuant to that Rule, I submit the following as a statement of “good cause.”

        The Complaint was filed on April 12, 2019. On that date, I made a request that the Defendants
waive service pursuant to Rule 4. Several times after that, I followed up by phone and electronic mail
(to the email address Defendants use when they file papers in Federal cases).

         I have also now employed two process servers to attempt to serve Defendants. The first
server has made at least seven attempts to personal serve Defendants. On May 30, 2019, that process
server received a call back from Defendants offering to accept service, and asked for a return phone
call to arrange Service on May 31, 2019. The process server attempted to call Defendants that day,
but he did not answer the phone or return calls.1 I have now employed a more expensive process
server, who has found that Defendant will be making an appearance in another case in this District
on July 17, 2019, and they intend to attempt to serve him in a number of ways, including on that date.

       I therefore ask that the Court grant a 20-day extension until July 31, 2019, so that our new
process server can personally serve Defendants.

                                                              Respectfully submitted,
                                                                  /s/
                                                              _________________
                                                              J. Remy Green
                                                              Cohen&Green P.L.L.C.
                                                              Attorneys for Plaintiff
                                                              1639 Centre St., Suite 216
                                                              Ridgewood, New York 11385
cc:
All relevant parties by ECF.


1        I am currently sorting out technical issues in preparing affidavits from this server, but will be filing
such affidavits as soon as they are available to me.
